t c memo united_states tax_court estate of dorothy morganson schauerhamer deceased karl c dean personal representative petitioner v commissioner of internal revenue respondent docket no filed date owen g fiore and john f ramsbacher for petitioner g michelle ferreira and kimberley j peterson for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioner's estate_tax and a dollar_figure accuracy-related_penalty for negligence unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of the decedent's death and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues we must decide are as follows whether pursuant to sec_2036 the value of certain assets transferred to family partnerships is includable in the decedent's gross_estate we hold that it is whether petitioner pursuant to sec_6662 is liable for the accuracy-related_penalty for negligence we hold it is not findings_of_fact some of the facts have been stipulated and are so found at the time of her death on date dorothy schauerhamer decedent resided in salt lake city utah at the time the petition was filed petitioner's personal representative had a mailing address in salt lake city utah decedent and her husband willard schauerhamer had three adult children david schauerhamer diane liddiard and sandra bradshaw and jointly managed economy builders supply inc a closely_held_corporation engaged in the sale of building materials after willard's death in decedent took control of the business she also managed several rental properties in late november of decedent was diagnosed with colon cancer in early december of that year she retained an attorney travis bowen to set her business affairs in order mr bowen in consultation with decedent prepared an estate plan on date decedent along with her three children and their spouses met with mr bowen at his office mr bowen explained that three family limited_partnerships would be formed and that david sandra and diane would each become a general_partner in a partnership he explained that after the limited_partnerships were formed decedent's business holdings would be transferred to the partnerships with each partnership receiving an undivided one-third interest in the transferred assets he further advised that after the partnerships were formed and funded decedent would transfer limited_partnership interests to her children and their family members on date three substantially identical limited_partnership agreements were executed the certificates of limited_partnership were filed with the utah department of commerce on date the partnership agreements set forth numerous terms and covenants with respect to the partnerships pursuant to the partnership agreements david and decedent were the general partners in the david m schauerhamer family limited_partnership diane and decedent were the general partners in the diane kay liddiard family limited_partnership and sandra and decedent were the general partners in the sandra gayle bradshaw family limited_partnership each partnership_agreement also named decedent as the limited_partner in addition decedent was named the managing partner of each partnership the partnership agreements provided that decedent in her capacity as managing partner had full power to manage and conduct the partnership's business operation in its usual course from the time the partnerships were formed until shortly before decedent's death she managed the partnership assets the partnership agreements included provisions relating to capital contributions allocation_of_profits_and_losses partnership records management responsibilities and powers admission of new partners partnership dissolution and liquidation and agency relationships among partners the partnership agreements provided that decedent would contribute dollar_figure for her 1-percent interest as a general_partner and dollar_figure for her 95-percent interest as a limited_partner each of decedent's children was required to contribute dollar_figure for a 4-percent general_partner interest on date and on date decedent transferred some of her business_assets in undivided one-third shares to the partnerships the assets included real_estate partnership interests and notes receivable the assets transferred and their values as of the date of decedent's death were as follows assets transferred value ho ho gourmet restaurant building dollar_figure southwick motor company building economy builders supply building cambridge south subdivision lot alpine utah lot kern county california east south property 5-percent interest in economy land rentals partnership 15-percent interest in redwood village apartments partnership 5-percent interest in schauerhamer family limited_partnership note receivable from david schauerhamer and warren bradshaw notes receivable from economy builders supply inc assets transferred airport system refunding revenue bond intermountain power agency supply revenue bonds big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number value dollar_figure big_number also on date decedent executed documents ie relating to each of the three partnerships entitled assignment of interest in limited_partnership each assignment stated that a dollar_figure interest in the partnership was being assigned on date decedent executed an additional assignments of partnership interests ie relating to each of the three partnerships in the amount of dollar_figure each all assignments were made to family members the partnership agreements each required that all income from the partnership be deposited into a partnership account shortly after the partnerships were formed each partnership's initial capital was deposited into partnership bank accounts decedent deposited into an account jointly held by her and david all partnership income and income from other sources she did not maintain any records to account separately for partnership and nonpartnership funds decedent utilized the account as her personal checking account and from this account she paid personal and partnership expenses decedent's executor filed form_706 united_states estate and generation-skipping_transfer_tax return dated date on that return the estate did not include in the gross_estate the value of the dollar_figure limited_partnership interests decedent had assigned to family members the estate did however include the value of the remaining partnership interests the amounts included were based on advice from competent tax professionals and a property appraisal company in the notice_of_deficiency issued to petitioner respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for negligence the deficiency was based on respondent's determination that the value of the assets contributed to the partnerships was includable in decedent's gross_estate the deficiency was also based on a determination that petitioner had undervalued certain assets the petition in this case was filed on date opinion as a preliminary matter the parties disagree as to whether decedent owned at the time the partnerships were funded a property located pincite east south with a stipulated date- of-death value of dollar_figure respondent determined that decedent owned the property and petitioner therefore bears the burden of proving otherwise rule a the documentation petitioner has presented is inadequate to satisfy petitioner's burden_of_proof as a result we conclude that decedent owned the east south property at the time the partnerships were funded respondent contends that the value of the assets transferred to the purported partnerships is includable in decedent's gross_estate pursuant to sec_2033 sec_2036 or sec_2038 we conclude that the value of the assets is includable pursuant to sec_2036 as a result we do not address sec_2033 and sec_2038 sec_2036 provides that a decedent's gross_estate includes the value of all property interests transferred other than for full_and_adequate_consideration_in_money_or_money's_worth by a decedent during her life where she has retained for life the possession or enjoyment of the property or the right to the income from the property the term enjoyment refers to the economic benefits from the property 65_tc_296 affd 547_f2d_32 2d cir thus enjoyment as used in the death_tax statute is not a term of art but is synonymous with substantial present economic benefit mcnichol's 265_f2d_667 3d cir affg 29_tc_1179 retained enjoyment may exist where there is an express or implied understanding at the time of the transfer that the transferror will retain the economic benefits of the property 437_f2d_1148 4th cir 73_tc_82 the understanding need not be legally enforceable to trigger sec_2036 estate of rapelje v commissioner supra the retention of a property's income stream after the property has been transferred is very clear evidence that the decedent did indeed retain 'possession or enjoyment ' 62_tc_861 whether there was an implied agreement is a question of fact to be determined with reference to the facts and circumstances of the transfer and the subsequent use of the property id pincite the facts of this case establish that an implied agreement existed among the partners decedent owned the assets subsequently transferred to the partnerships and collected the income these assets generated on date decedent formed the partnerships and contributed some of her business holdings the partnership agreements required that each partnership maintain a bank account and that all income from the partnerships be deposited into these accounts after the formation of the partnerships a partnership bank account was opened in the name of each partnership and each partnership's dollar_figure of initial capital was deposited into the account as the partnerships earned_income however decedent in violation of the partnership agreements did not deposit the income into the partnership accounts instead she deposited the income into the account she utilized as her personal checking account where it was commingled with income from other sources such deposits of income from transferred property into a personal account are highly indicative of possession or enjoyment id sharlet schauerhamer david's wife diane and sandra testified at trial that they were aware that decedent was depositing the funds into her personal rather than a partnership account moreover they acknowledged that the formation of the partnerships was merely a way to enable decedent to assign interests in the partnership assets to members of her family the assets and income would be managed by decedent exactly as they had been managed in the past where a decedent's relationship to transferred assets remains the same after as it was before the transfer sec_2036 requires that the value of the assets be included in the decedent's gross_estate guynn v united_states supra estate of hendry v commissioner supra pincite petitioner contends that decedent did not spend any of the partnership funds for her personal benefit petitioner bases this contention on bank statements relating to the account and the testimony of richard haynie decedent's accountant neither is adequate to support petitioner's contention the bank statements indicate that on the date of decedent's death the balance in the account exceeded the partnership income that she had deposited there is no evidence however to establish that she did not spend the partnership income and later deposit income from other sources in addition mr haynie testified that decedent did not spend partnership funds for her personal benefit his testimony which was apparently based on his review of the bank statements and not any personal independent knowledge fails to establish petitioner's contention as a result the value of the partnership assets is includable in decedent's gross_estate pursuant to sec_2036 sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the portion of any underpayment to which the section applies the section applies to among other items the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence has been defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 it includes the failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 respondent contends that petitioner understated the value of decedent's gross_estate petitioner contends that it relied on professional accountants attorneys and appraisers in preparing the returns in essence petitioner contends that any understatements of tax were in good_faith and due to reasonable_cause see sec_6664 the regulations state that whether an underpayment_of_tax is made in good_faith and due to reasonable_cause will depend upon the facts and circumstances of each case sec_1_6664-4 income_tax regs reliance on the advice of a professional will constitute good_faith and reasonable_cause only where such reliance was reasonable id we conclude that petitioner acted reasonably and in good_faith in relying on the advice of tax professionals and property appraisers as a result petitioner is not liable for the accuracy-related_penalty for negligence we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
